                                  1

                                  2

                                  3

                                  4                              UNITED STATES DISTRICT COURT

                                  5                            NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7
                                                                                       Case No. 16-mc-80206-PJH
                                  8      IN RE PETITION OF JENNIFER
                                         GRANICK AND RIANA PFEFFERKORN
                                  9                                                    ORDER VACATING STATUS DATE
                                                                                       AND SETTING MOTION HEARING
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13         In view of the parties’ jointly proposed dates, a hearing on petitioners’ objections to

                                  14   the report and recommendation of the magistrate judge, and motion for de novo

                                  15   determination of the petition to unseal technical assistance orders and materials, is

                                  16   hereby set for May 8, 2019, at 9:00 a.m., in Courtroom 3, 3rd Floor, Ronald V.

                                  17   Dellums Federal Building & United States Courthouse, 1301 Clay Street, Oakland,

                                  18   California. Because the petition presents a miscellaneous matter that does not trigger

                                  19   case management or initial disclosure obligations on the parties, and because the parties

                                  20   have not identified scheduling or complex issues that would require management by the

                                  21   court at this juncture, the court determines that a status conference is not warranted

                                  22   before the government files its response to the pending motion for de novo determination.

                                  23   Accordingly, the status set for March 20, 2019, is hereby VACATED.

                                  24         IT IS SO ORDERED.

                                  25   Dated: March 13, 2019

                                  26                                               __________________________________
                                                                                   PHYLLIS J. HAMILTON
                                  27                                               United States District Judge
                                  28
